Title: To George Washington from Jonathan Trumbull, Sr., 13 October 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sr
New Haven Octor 13th 1776

Since mine of the 11th Instant by express have Received pretty Sure Intelligence that a plan is forming by the Noted Majr Rogers a famous Partisan or Ranger in the last Warr now in the Service of Genl How on Long Island where he is Collecting a Battallion of Tories with Such as he can procure from the Main many of which we understand have lately Stole over to join him and who are perfectly acquainted with every inlet and avenue into the Towns of Greenwich, Stamford & Norwalk where are Considerable quantities of Continental Stores, the designe of Rogers as far as we can learn is from Huntingdon to make a Sudden discent in the Night more especially on the

Town, of Norwalk, not only to take the Stores there but to Burn & destroy all before them there, It is to be noted that about two hours will bring them over in the Night from Huntingdon to Norwalk or the other Towns mentiond in & near which are many Tories expected to join them, The Militia lately returned into those Towns & others near are mostly Sick and Infirm—I have understood ⟨that⟩ the New Hampshire Militia on their way for your Army ⟨were⟩ ordered to be Stationd for a while at Norwalk & Greenwich or Horseneck but find now they are all moved forward from Norwalk, I thought ⟨it⟩ my duty to acquaint your Excellency with every Intelligence from the Enemy & of their designes that you might take Such Steps as you Should think proper to counteract them[.] The Towns mentiond are much Alarm’d especially Norwalk who have taken an active part In bringing of Inhabitants, Stock, & Stores from Long Island and are particularly threatned with reprisals, being made upon them[.] I have orderd Capt. Niles in the Spy to Cruise along the Sound as far Westward as it will be Safe for him to goe which is perhaps as far as Byram River, he is now in that quarter, I understand there is two Small Privateer Sloops now at or near Norwalk (viz.) Capts. Rogers & Pond[.] the one believe belongs to the State of New York the other Continental, but am Informed they are about leaving that Station[.] if they with Niles were to Cruise back & forward along ⟨the⟩ Sound & towards the Western part they might be of Special Service to prevent any Sudden Incursion of parties of the Enemy from Long Island as well as be Safe Convoys for your Stores along the Coast to Byram but Niles only can be under my direction[.] your Plan for a discent on Long Island is ripening as fast as possible to be put in execution, & as far as I Can learn by Colol Livingston he cannot make out of those assigned to him above Eleven or 1200 Men[.] wheather he ought not to be joind or reinforced by as many as to make up two thousand or more must Submit to your Excellency on whose knowledge and judgment I can most Safely relye—I have inclosed the Copies of two Letters discover’d or forced from the possesior for your perusal but the most particular account of Rogers Intentions are from a Friendly woman of good Character who made her escape from Huntingdon a few Nights agoe where Rogers with his Party then was[.] Our Assembly are now Sitting at this place & will have to make out the

Arrangement of the officers for the New Army ⟨before⟩ they rise[.] therefore should be glad your Excellency ⟨would⟩ forward the list desired as soon as may be, as I expect ⟨one⟩ from Genl Gates of those in his Department in a few days.
